McCLELLAN, C. J.
The 1st, 2d, and 3d counts of the complaint allege negligence on the x>art of the defendant and that such negligence caused the injuries complained of. The 4th and 5th counts charge nothing, they allege no cause of action against the dedefendant. — Southern R’y. Co. v. Bunt, 131 Ala. 591. The case should have been tried as if they were not in it. Defendant’s pleas of contributory negligence were* good against the only causes of action alleged in the complaint. The demurrers to- them should have been overruled. The evidence was free from, conflict to the proof of those pleas. With them in the case, the defendant will be entitled to the affirmative charge'.
Reversed and remanded.